DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 11/17/2021.
Claims 1-20 are pending and are examined in this office action. 
Claims 1,  8 have been amended.
No new claim has been added and no claim has been canceled.
Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GppR3082133 et al. (3GPP TSG-RAN WG3 Meeting #61; R3-082133; 18th August – 22th August 2008; Jeju Island, Korea; Source: CMCC; Title: Clarification on X2 Load Balancing) and remapping of prior art on record, XIONG et al. (US 20170155482 A1). 


In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well as using newly found prior art.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  US 10,536,869 B2 been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XIONG et al. (US 20170155482 A1 hereinafter as “XIONG ”, using foreign priority date for EP Application CN201410108469.7A/  publication CN104936184A which is attached) in  view of 3GppR3082133 et al. (3GPP TSG-RAN WG3 Meeting #61; R3-082133; 18th August – 22th August 2008; Jeju Island, Korea; Source: CMCC; Title: Clarification on X2 Load Balancing ; hereinafter as “3GppR3082133).


Regarding claim 8, XIONG teaches 
A base station  (Fig. 5: second device 2) to perform a resource status reporting initiation procedure in a radio access network  (Fig. 2: wireless network’ “a flow diagram of a method for resource allocation between multiple cells based on coordinated multipoint by cooperation of a first device and a second device”: [0353]), comprising: 
a processor and a non-transitory computer-readable storage medium that storing instructions, which when executed by the processor (Fig. 3: second device 2 metric determining module 21: “the metric determining module 21′ of the second device 2 determines, based on the benefit metric request information and in conjunction with one or more coordinated multipoint simulation scenarios, benefit metric information corresponding to the coordinated multipoint simulation scenarios”: [0163], [0285]), cause the base station to perform:
 receiving, from another base station (see fig. 5: First Device 1), a resource status request message to request load measurement reporting (see fig. 5: aforesaid second device 2 receives from first device 1 “benefit metric request information” (==a resource status request message)  “the first device 1 transmits benefit metric request information to one or more second devices; correspondingly, in the step s4′, the second device 2 obtains benefit metric request information transmitted by the first device”: [0353]-[0356])
being a type of stop, and a cell to report IE to indicate that the action indicated in the registration request IE is enabled (aforesaid “benefit metric request information” includes, inter alia, “stop” indicating a request to stop corresponding measurement report:  and a cell ID for corresponding measurement report: [0360]-[0366] and ), wherein the cell to report IE comprises a value of one to indicate that the action indicated in the registration request IE is enabled (“Cell To Report: indicate the cell(s) for measurement report, for example one or more cell ID for corresponding measurement report. [0366] Cell To Measurement: indicate the interfering cell(s) for benefit measurement, for example one or more cell ID(s) for considered benefit measurement. [0367] Reporting Periodicity: ENUMERATED, for example 5 ms, 10 ms, 20 ms, 100 ms, 1000 ms, 2000 ms, 5000 ms, 10000 ms and so on. [0368] Partial Success Indicator: NUMERATED (partial success allowed, . . . ), Included if partial success is allowed.”: [0365]-[368]);
determining that the action indicates in the registration request IE is a type of stop and that the action indicated in the registration request IE is enabled based on the resource status request message (see fig. 2: “metric determining module 21 of the second device 2 determines, based on one or more coordinated multipoint simulation scenarios, benefit metric information corresponding to the coordinated multipoint simulation scenario”: [0034]; “the allocation determining module 12′ determines resource allocation information corresponding to an associated device associated with the benefit metric information based on the benefit metric information”: [0163];  reporting Stop: enabled to be either “Registration Request: ENUMERATED (start, stop, . . . ):” or “Partial Success Indicator: NUMERATED ”: [0364]-[368]).

XIONG teaches determining that the action indicates in the registration request IE is a type of stop and that the action indicated in the registration request IE is enabled based on the resource status request message, 
XIONG does not expressively disclose: 
stopping the load measurement reporting of a list of cells indicated by the resource status request message based on the determinations that the action indicates in the registration request IE is a type of stop and that the 3/9action indicated in the registration request IE is enable.

3GppR3082133, in the same field of endeavor, discloses: 
stopping the load measurement reporting of a list of cells indicated by the resource status request message based on the determinations that the action indicates in the registration request IE is a type of stop and that the 3/9action indicated in the registration request IE is enable (“master-slave mode. Master (eNB1) (==base station ) controls the start/stop of reporting of its slave (eNB2) (==another base station)”:  Aforesaid eNB1 can trigger ONLY some of cells in eNB2: Use of “STOP” can be “ Partial Stop”. Partial stop is enable, aforesaid : load of aforesaid eNB1 is extremely heavy and report its neighbors cells, Cell1, Cell2, Cell3: “if the “Registration Request” is set to “stop” and the cells to be stopped are listed in “Cell To Report List”, it implicitly means that eNB1 wants eNB2 to stop only the listed cells”: Section 2.1).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GppR3082133to the system of XIONG in order to provide partial stop of reporting of cells list (3GppR3082133, [Section 2.1]). The motivation would be to improve and enhance network performance (3GppR3082133, [Section 2.1])). 

Regarding claim 1, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Regarding dependent claims: 
Regarding claim 2, XIONG in view of 3GppR3082133 teaches the invention of claim 1 as set forth above.  Further, XIONG teaches, the method of claim 1, wherein the list of cells is indicated using cell identifiers (IDs) of cells for which the action is to be performed (Cell ID: [0170]-[0174], [0127]-[0133]). 

Regarding claim 3, XIONG in view of 3GppR3082133 teaches the invention of claim 1 as set forth above.  Further, XIONG teaches, the method of claim 1, wherein the list of cells is included in a cell to report item field within the cell to report IE (The benefit metric information corresponding to the coordinated multipoint simulation scenario II may include at least any one of the following information: [0097] BM type: Muting benefit; [0098] Benefit cell to report [0099] Report Cell ID [0100] Frequency index [0101] CSI indication list, and/or [0102] CSI indication index (for example CSI process index) [0103] Benefit value [0104] Point muting list [0105] Interfering Cell ID (i.e. muted cell ID) [0106] Benefit value : [0096]-[0106]). 

Regarding claim 4, XIONG in view of 3GppR3082133 teaches the invention of claim 1 as set forth above.  Further, XIONG teaches, the method of claim 1, wherein the list of cells is a subset of cells whose measurement reporting were started previously and are ongoing ( [0336]-[0340]). 

Regarding claim 5, GA XIONG in view of 3GppR3082133 in view of XIONG teaches the invention of claim 1 as set forth above.  Further, XIONG teaches, the method of claim 1, further comprising: transmitting a resource status response message to the another base station, wherein the resource status response message indicates a resulting status of stopping the list of cells from load measurement reporting (see fig. 1-2 and fig. 5: [0174]-[0179]). 

	 


Regarding claim 7, XIONG in view of 3GppR3082133 teaches the invention of claim 1 as set forth above.  Further, 3GppR3082133 teaches, the method of claim 1, wherein both base stations are evolved Node Bs (Section 2.1: both are eNB2 nodes).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GppR3082133to the system of XIONG in order to provide partial stop of reporting of cells list (3GppR3082133, [Section 2.1]). The motivation would be to improve and enhance network performance (3GppR3082133, [Section 2.1])). 

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411